Allowability Notice
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1-32 are allowed
	The Double Patenting rejection held in abeyance, is overcome by the claims amendment hence it is withdrawn
	The two IDSs filed on 05/17/2022 have been considered  

Reasons for Allowance
3.	By amending the claims in accordance with the substance of the proposed amendment the application overcomes the most representative art to Nakaoka US 7,774,048 and Blanquart US 2016/0183775, has been overcome by claiming the selectively activated first and second pulsing fluorescence wavelength sources along with the visible spectrum emitters, inter alia;
	A system for endoscopic visualization, the system comprising: 
an emitter that emits a plurality of pulses of electromagnetic radiation, wherein the emitter comprises a plurality of electromagnetic sources that are selectively activated, and wherein the plurality of electromagnetic sources comprises: 
a visible source that pulses a visible wavelength of electromagnetic radiation; 
a first fluorescence source that pulses a first fluorescence excitation wavelength of electromagnetic radiation; and 
a second fluorescence source that pulses a second fluorescence excitation wavelength of electromagnetic radiation; 
wherein the first fluorescence excitation wavelength is different from the second fluorescence excitation wavelength;

an image sensor comprising a pixel array that senses reflected electromagnetic radiation to generate a plurality of frames; 
a black clamp for restricting output voltage of one or more pixels of the pixel array; and 
a controller comprising a processor in electrical communication with the image sensor and the emitter; 
-2-wherein at least a portion of the plurality of frames sensed by the image sensor comprises a fluorescence frame sensed in response to an emission by the first fluorescence source or the second fluorescence source. 
an image sensor comprising a pixel array that senses reflected electromagnetic radiation to generate a plurality of frames; 

Other art filed along with the IDS and considered for relevance is identified as following;
* WO2014/018951A1 to Blanquart discloses a light source emitting a plurality of rays in visible and invisible spectrums, as series of pulsed light wavelengths at different duration and exposure time. It does not teach about the fluorescence range of wavelengths nor the black clamp circuit restricting the output of predetermined number of pixels.  
* CN101102866A relates to a multiple laser emitted wavelengths used in semiconductor device machining.
* JP2008259595 Discloses an endoscope having an intensity controlled emitting source used to generate excitation light and receive fluorescent images at variable brightness, without reference to pulsing of the emitted light. 
* WO2016203572 Discloses the light emitting in visible and at fluorescence wavelengths but without pulsing or black clamp.
A new search and consideration did not reveal other anticipating or closely obviating the amended claims.
Conclusion
4.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/